COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-15-00068-CV


HSBC BANK USA, NATIONAL                                              APPELLANT
ASSOCIATION, AS TRUSTEE FOR
OPTION ONE MORTGAGE LOAN
TRUST 2007-HL1, ASSET-BACKED
CERTIFICATES, SERIES 2007-HL1

                                         V.

JESSICA GRUNEWALD, AUGUST                                            APPELLEES
GRUNEWALD, CENDERA
FUNDING INC., AND MICHAEL E.
BURCH


                                     ------------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. 14-08221-431

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellant’s Motion For Voluntary Dismissal Without

Prejudice.” It is the court’s opinion that the motion should be granted; therefore,

we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                               /s/ Sue Walker
                                               SUE WALKER
                                               JUSTICE
PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: May 28, 2015




                                      2